113 F.3d 1240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carl Anders ECKSTROM, Petitioner-Appellant,v.Allan A. STAGNER, Superintendent;  Attorney General of theState of California, Respondents-Appellees.
No. 95-56455.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1997.*Decided May 14, 1997.

Before:  MAGILL,** RYMER and THOMAS, Circuit Judges.


1
MEMORANDUM***


2
Carl Anders Eckstrom appeals the district court's decision to deny his petition pursuant to 28 U.S.C. § 2254 for habeas corpus relief.  Eckstrom's attorney has filed a motion to withdraw and submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues upon which to appeal.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83 (1988), discloses no issues for review.  Accordingly, we affirm the district court's decision to deny Eckstrom's petition and grant counsel's motion to withdraw.


3
* * *


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 The Honorable Frank Magill, Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3